PER CURIAM.
This is an appeal from an order dismissing with prejudice the appellants’ fifth amended complaint. Despite the verbiage and conclusions, this complaint alleges at a minimum the following facts: Dr. D. L. Vigderman was called in as a consulting osteopathic physician to examine and treat for compensation Lawrence F. Hoelterhoff, a minor. He improperly diagnosed the patient’s condition and negligently directed the administration of insulin and an excessive amount of dextrose, both of which were contraindicated by the patient’s symptoms. He also negligently prescribed an excessive amount of enumerated drugs and too great a volume of liquid over a short period of time. Dr. Vigderman’s improper diagnosis and treatment constituted a departure from the applicable standard of care, and the foregoing medications directly resulted in convulsions and other injuries permanent in nature. These allegations were sufficient to state a cause of action for malpractice. See Balbontin v. Porias, 215 So.2d 732 (Fla.1968).
REVERSED.
GRIMES, C. J., and SCHEB and RYDER, JJ., concur.